835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Bernard SANDERS, Plaintiff-Appellant,v.Billy M. HAYES, Betty Stiddum, and State of Tennessee,Defendants-Appellees.
No. 87-5529.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN, ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff in this civil rights action (42 U.S.C. Sec. 1983) is an inmate of the Fort Pillow (Tennessee) State Prison Farm serving a life sentence for first degree murder and robbery.  He instituted suit against two employees of the State of Tennessee in connection with his unsuccessful attempts to obtain a second copy of his trial transcript free of charge.  The magistrate to whom the matter was referred recommended dismissing the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The district court subsequently adopted this recommendation over plaintiff's objections and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the magistrate's report and recommendation of February 17, 1987, and later incorporated in the district court's order of dismissal.  Rule 9(b)(5), Rules of the Sixth Circuit.